Clifford F. Brown, J.,
dissenting. I am convinced that today’s interpretation of R.C. 4123.61 is considerably too restrictive. I therefore dissent.
Elementary logic and common sense require that the term “disability,” as used in R.C. 4123.61, be read as “total disability” in cases involving coal miners’ pneumoconiosis. This is a gradually progressive disease, often taking years of exposure before reaching the point where total disability sets in, which is the only point at which it becomes compensable. See R.C. 4123.68(Y). Partial disability may occur years before total disability. It is manifestly unjust as well as contrary to legislative intent to measure benefits from the time mere (uncompensable) disability occurs as opposed to total (compensable) disability.
The court of appeals, in construing R.C. 4123.68(Y), which limits compensability for coal miners’ pneumoconiosis to total disability or death, held that this delaying of eligibility for benefits “indicates the legislature’s desire to limit when payment of benefits will begin.” This interpretation, obviously correct, actually commands a result opposite to that reached by the court of appeals and affirmed today. The proper result is that benefits should be computed as of the time the claimant becomes eligible.
Not all occupational diseases are compensable only after total disability or death. See, e.g., R.C. 4123.68(Z), wherein radiation illness is compensable and not limited to total disability. The same is true for berylliosis. See R.C. 4123.68(V). Thus, R.C. 4123.61 should be read in light of the fact that the term “disability” has differing significance for different occupational diseases.
The majority reasons that the language of R.C. 4123.61 should be given its “plain meaning.” However, the meaning of the term “disability” in this setting is hardly as “plain” as the majority assumes it to be. The more reasonable approach would be to construe the term in light of its special significance for certain occupational diseases. Today’s decision presents an extremely narrow interpretation, which is not only short-sighted but needlessly restrictive of the rights of certain claimants, contrary to the liberal construction mandate of R.C. 4123.95.
The majority cites authority for the proposition that the statutory law in effect on the date the cause of action accrues is the measure of the right. I fail to see how this principle supports today’s decision. We are not addressing appellant’s right to benefits. This right has already been established. The only issue in the case at bar is the amount of benefits the legislature intended to confer on claimants such as appellant. The majority today advances an unduly harsh and inflexible construction. A more logical interpretation is available in this case which would fulfill the liberal construction requirement of R.C. 4123.95 without undue distortion of legislative intent.
Based on the foregoing, I would reverse the judgment of the court of appeals and allow the writ.